Citation Nr: 0825021	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had over 25 years active duty service ending in 
August 1966.  The veteran died in December 2005; the 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2006, a statement of the case was issued in 
August 2006, and a substantive appeal was received in October 
2006.  


FINDINGS OF FACT

1.  The veteran' death certificate shows that he died in 
December 2005 of congestive heart failure due to aortic 
stenosis as a consequence of ischemic heart disease; renal 
insufficiency was listed as another significant condition 
contributing to his death.

2.  Congestive heart failure, aortic stenosis, ischemic heart 
disease, and renal insufficiency were not manifested during 
the veteran's active duty service or for many years 
thereafter, nor are such disorders otherwise related to the 
veteran's active duty service.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 10 percent disabling; degenerative arthritis, lumbar 
spine, evaluated as 40 percent disabling; degenerative 
arthritis, cervical spine, evaluated as 20 percent disabling; 
chronic duodenal ulcer, evaluated as 10 percent disabling; 
left metatarsophalangeal joint, gouty arthritis, evaluated as 
10 percent disabling; scar, right eyebrow, evaluated as 
noncompensably disabling; and, anal fistula/cyst, evaluated 
as noncompensably disabling.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
August 1966 for a period of not less than 5 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in March 
2006.  The letter predated the May 2006 RO decision.  See id.  
The VCAA letter notified the appellant of what information 
and evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The VCAA letter has clearly advised the appellant of 
the evidence necessary to substantiate her claims. 

In August 2006, the appellant was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA opinion 
proffered in April 2006.  The opinion obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Service connection for the cause of the veteran's death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 10 
percent disabling; degenerative arthritis, lumbar spine, 
evaluated as 40 percent disabling; degenerative arthritis, 
cervical spine, evaluated as 20 percent disabling; chronic 
duodenal ulcer, evaluated as 10 percent disabling; left 
metatarsophalangeal joint, gouty arthritis, evaluated as 10 
percent disabling; scar, right eyebrow, evaluated as 
noncompensably disabling; and, anal fistula/cyst, evaluated 
as noncompensably disabling.  

According to the death certificate, the veteran died in 
December 2005 due to congestive heart failure as a 
consequence of aortic stenosis, and the underlying cause was 
ischemic heart disease.  Renal insufficiency was also listed 
as a significant condition contributing to death.  

Initially, the Board notes that service medical records do 
not reflect any complaints of, symptomatology, or diagnoses 
related to congestive heart failure, aortic stenosis, 
ischemic heart disease, or renal insufficiency.  Such 
disabilities were diagnosed and manifested many years after 
separation from service, and there is no medical evidence of 
record that such causes of death were due to his period of 
service or any incident therein.  Notwithstanding this, the 
appellant does not contend that the veteran's cause of death 
manifested during service, rather that his service-connected 
PTSD contributed to his death.  

In support of her claim, the appellant has submitted private 
medical records from Magic Valley Regional Medical Center 
dated in September and October 2005.  Clinical records dated 
in late September 2005 reflect that the veteran was admitted 
for three days.  The examiner, Warren Dopson, M.D., noted 
that the veteran had inoperable multivessel disease, endstage 
congestive heart failure and renal insufficiency, and had 
gradually declined over the past two years when at that time 
he was admitted with an acute myocardial infarction and 
congestive failure.  In the last several months he had been 
on oxygen, and he had been hospitalized multiple times with 
COPD exacerbations.  He had been seen on August 24 and 
complained of dyspnea and wanted his oxygen turned up.  Dr. 
Dopson felt at that time that some of his complaints might be 
anxiety related.  He had been on Zoloft earlier but that was 
discontinued in the spring.  He had noticed some increased 
pedal edema over the previous five days.  On the day of 
admission in September 2005, he had awoke and was not feeling 
his normal self, nodded off, and awoke a second time with a 
sense of pending doom.  The examiner stated that it sounded 
similar to a panic attack.  He had shortness of breath, and 
did not have any specific chest pain but three does of 
Nitrolingual spray resolved his shortness of breath.  Upon 
discharge, the assessment/plan was exacerbation of congestive 
heart failure, and there was also a probable anxiety 
component to some of his symptoms.  The examiner prescribed a 
small dose of BuSpar.  

On October 12, 2005, the veteran was admitted for 11 days due 
to increasing shortness of breath and pedal edema.  Again, it 
was noted that the veteran had end stage congestive heart 
failure, inoperative multi-vessel coronary artery disease and 
renal insufficiency, and had been oxygen dependent and was 
admitted with a 2 week history of increasing dyspnea.  Dr. 
Dopson stated that anxiety was playing a contributing factor 
to his recurrent hospitalizations.  Dr. Dopson also noted 
that the veteran has had a gradual decline over the last 
several months with less energy, sleeping more, and 
decreasing ability to do much more than to walk out to his 
shop before he becomes tired.  During the course of his 
treatment, he was started on Prozac as it was felt that a new 
depression was contributing to his symptoms.  The discharge 
diagnoses were increasing shortness of breath, congestive 
heart failure, and pedal edema.  



Following the veteran's death, the appellant submitted a 
handwritten opinion from Dr. Dopson.  Dr. Dopson opined as 
follows:

[The veteran's] multiple hospitalizations 
and ultimate death were exacerbated by an 
anxiety disorder caused by his post 
traumatic stress disorder.

In April 2006, a VA examiner conducted a reviewed of the 
entire claims folder and offered an opinion with regard to 
etiology, specifically whether his PTSD could have 
contributed causally to his death of congestive heart 
failure.  The examiner acknowledged Dr. Dopson's opinion of 
record.  The examiner noted review of VA examinations 
conducted in May 2005 and September 2001, and a social 
industrial survey conducted in 1995, and also the rest of his 
claims folder.  The examiner noted that the veteran died at 
the age of 90, two months shy of his 91st birthday.  The 
examiner provided a detailed synopsis of the veteran's 
service experiences, to include his participation in World 
War II.  He specifically discussed the veteran's combat 
exposure and the fact that he was awarded the Purple Heart 
upon being wounded in combat.  The examiner noted that post-
retirement, the veteran had a very successful career and was 
married to the appellant for over 30 years.  The examiner 
noted that the veteran never sought or received treatment for 
PTSD related problems.  His problems were diagnosed in VA 
examinations, but he never took medication and never 
participated in group therapy or individual therapy with any 
VA therapists.  The examiner noted the 10 percent disability 
rating, and his VA evaluations reflected an opinion from a VA 
examiner that his PTSD does not seem to interfere 
significantly with his daily activities but causes personal 
stress and upsetness when it occurs.  

The same examiner in a separate assessment noted that the 
veteran does not generally experience physiological arousal 
or psychological distress to a problematic degree.  Likewise, 
in 1995, it was noted that the veteran had adjusted well to 
military life, had a lot of friends, and a good experience.  
Thus, based on such examination reports and statements from 
the veteran, the April 2006 VA examiner opined that the 
veteran's PTSD was modest.  His PTSD troubled him but it was 
not a major factor in interfering with his family life or his 
ability to make a living.  The examiner noted that the 
veteran lived well beyond his average life span for American 
males, noting that he was healthy and lived over ten years 
longer than the average American male.  This suggested that 
it was unlikely that his PTSD contributed to a premature 
death because his death was not premature.  He had a very 
long life that would clearly mitigate against that PTSD 
somehow predisposing him to an early cardiac death.  His PTSD 
was of a mild enough nature given the history to also argue 
against it having any significant effect on his 
cardiovascular system.  The examiner noted that there is no 
data in any research that would suggest that PTSD contributes 
to aortic stenosis.  There is no clear data that suggests 
that it causes ischemic heart disease or congestive heart 
failure.  The examiner stated that it was possible to make an 
argument that a person who suffered prolonged and severe 
trauma and was incapacitated by that trauma psychologically 
for most of their life might as a consequence of that have an 
early onset of high blood pressure and subsequently an early 
onset of atherosclerosis and coronary or vascular heart 
disease of some type and then might suffer a premature death.  
The examiner opined, however, that this argument cannot be 
made in the case of the veteran, as he did not suffer a 
premature death and lived to a ripe and long old age.  The 
examiner stated difficulty in making a connection with his 
mild to moderate level of PTSD symptoms and the type of heart 
disease he suffered and died from.  Based on the above, the 
examiner could not make a causal connection of any sort 
between his diagnosis of mild to moderate PTSD and his 
eventual death at nearly age 91 of congestive heart failure.

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, the Court has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the April 2006 VA medical opinion over the 
January 2006 opinion provided by Dr. Dopson.

While the Board acknowledges that Dr. Dopson treated the 
veteran for over two years prior to his death, as noted the 
"treating physician" rule has been rejected by both the 
Court and Federal Circuit.  Instead, in offering guidance on 
the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.  The Board acknowledges that during 
the veteran's hospitalizations in September and October 2005, 
Dr. Dopson stated that it appeared that the veteran was 
suffering from panic attacks and that such attacks were 
contributing to his symptomatology and admissions.  Dr. 
Dopson also administered medication for what he deemed as a 
"new depression."  During the course of such treatment, 
however, while it was clear that Dr. Dopson was of the 
opinion that the veteran was suffering anxiety related to his 
illnesses and symptomatology, the treatment records do not 
reflect an initial impression that such anxiety was related 
to his diagnosed PTSD, or that specifically his PTSD 
symptomatology was exacerbating his condition.  There was no 
mention of the veteran's diagnosed PTSD during the course of 
treatment rendered in the months before he passed.  While Dr. 
Dopson did opine in January 2006 that the veteran's multiple 
hospitalizations and ultimate death were exacerbated by an 
anxiety disorder caused by his PTSD, Dr. Dopson did not 
provide a rationale for any such conclusion.  As noted, an 
opinion that does not contain a rationale i.e. the examiner 
merely states his conclusion, but does not state why he 
reached this conclusion lacks probative value.  See Prejean 
at 448-449.  Furthermore, it does not appear as if Dr. Dopson 
had the benefit of review of the claims folder, to 
specifically include the VA examination reports pertaining to 
his diagnosed PTSD.

Such opinion without any supporting rationale is in stark 
contrast to the VA opinion which consisted of a complete 
review of the claims folder, to include VA examinations 
specifically pertaining to the veteran's diagnosed PTSD.  As 
detailed, the veteran's PTSD appeared to only have a mild 
effect on his occupation, family life, and daily activities.  
This is supported by statements from VA examiners, statements 
from the veteran made during the course of such examinations, 
the fact that the veteran did not seek treatment for PTSD 
during his lifetime, to include attending group therapy, and 
that he was rated 10 percent disabled for such disability at 
the time of his death.  A 10 percent disability rating 
contemplates occupational and social impairment due to mild 
or transient symptoms.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  While the VA examiner considered the possibility 
that a person who suffered prolonged and severe trauma and 
was incapacitated by the trauma psychologically for most of 
their life may have an early onset of high blood pressure 
which could result in an early onset of cardiac problems and 
a premature death, the examiner could not even consider this 
a possibility with regard to the veteran.  The examiner could 
not make a causal connection between his mild to moderate 
PTSD and his congestive heart failure, aortic stenosis, and 
ischemic heart disease.  

The Board accepts the April 2006 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his service-connected PTSD; however, the appellant has not 
been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service or any service-connected 
disabilities, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.  While the 
Board recognizes the veteran's over 20 years of active 
service, and sympathizes with the appellant's loss of her 
husband, the Board finds that the veteran's death was 
unrelated to service or a service-connected disability.

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time 
of death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  

There is also no evidence that the veteran was a prisoner-of-
war who died after September 30, 1999.  The appellant does 
not contend otherwise.  She also has not challenged any prior 
rating decisions by the RO as containing clear and 
unmistakable error.  She maintains instead that the 
conditions resulting in the veteran's death were related to 
his service-connected PTSD.  As discussed in the previous 
section, the Board has determined that service connection for 
the cause of the veteran's death is not warranted.

As the veteran had no service-connected disabilities rated at 
100 percent for the 10 years prior to his death, was not 
continuously rated as totally disabled for five years after 
service and leading up to his death, the appellant's claim 
must be denied.  38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  Entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 is not warranted.  The 
appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


